DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation "the preceding stage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 76 seems to be a run-on statement without punctuation wherein it isn’t understood what the applicant is trying to claim.  It is understood that there are consecutive stages including a preceding stage and succeeding stage, however the claimed relation as to what is happening and when it is happening isn’t clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 65-77, 79-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Garrido et al (WO2017/152295, hereafter referred to as Lopez) in view of LeClerc (US Pub No 2010/0071999).
Regarding claims 65 and 79, Lopez discloses an apparatus comprising:
a flywheel assembly (14) arranged for rotation;
drive means (3) operatively coupled to the flywheel assembly; and 
transmission means (10) coupled between the flywheel assembly and the biasing means wherein a release of the stored energy in the biasing means provides a driving force that drives the transmission means to effect rotation of the flywheel assembly which gains momentum.
It is noted that Lopez fails to disclose the drive means including a biasing means connected to an actuator.  However, Leclerc discloses a drive means including a biasing means (18) connected to an actuator (e.g. the actuator connected to gear 7).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Lopez with the teachings of Leclerc to achieve the predictable result of driving the flywheel with more efficiency (see paragraph [0027] of Leclerc) while providing a constant torque to the flywheel assembly (e.g. obvious to try with limited, predictable results).
Regarding claims 66 and 80, the combination of Lopez and Leclerc discloses the actuator includes a drive motor (3 of Lopez) coupled to the biasing means which is biased under the influence of the drive motor to provide the stored energy in the biasing means.

Regarding claim 68 and 69, the combination of Lopez and Leclerc discloses the spring is a torsion spring assembly or constant torque spring assembly (see figure 2 and paragraph [0016] of Leclerc) connected to the transmission means (e.g. belt 10 of Lopez), the torsion spring assembly including a torsion spring configured to be wound relative to the transmission means via the drive motor for stressing of the torsion spring which is arranged to release its stored spring energy to provide the driving force for rotation of the flywheel assembly.
Regarding claim 70 and 82, the combination of Lopez and Leclerc discloses the drive motor is designed to rapidly bias the biasing means for a reduced period of time to provide the stored spring energy in the biasing means.
Regarding claim 85, Lopez discloses extraction means (16) operatively coupled to the flywheel assembly for rapid extraction of the momentum of the flywheel assembly; and an energy generator (18) associated with the extraction means for generating energy from the rapidly extracted momentum of the flywheel assembly.
Regarding claim 71, the combination of Lopez and Leclerc discloses the extraction means includes an extraction coupling assembly (e.g. pulley 15) arranged to cooperate with the flywheel assembly for rapid rotation of the energy generator relative to the flywheel assembly.
Regarding claim 72 and 83, the combination of Lopez and Leclerc discloses the flywheel assembly includes a rotating member (e.g. either disc of Lopez) connected to a flywheel, the rotating member operatively coupled to both the drive means and the extraction means.


Regarding claim 74, Lopez discloses a method for storing energy comprising:  actuating a flywheel assembly (14). 
It is noted that Lopez fails to disclose a biasing means for actuating and driving a flywheel.  However, Leclerc discloses a drive means including a biasing means (18) connected to an actuator (e.g. the actuator connected to gear 7).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Lopez with the teachings of Leclerc to achieve the predictable result of driving the flywheel with more efficiency (see paragraph [0027] of Leclerc) while providing a constant torque to the flywheel assembly (e.g. obvious to try with limited, predictable results).  Such a modification would provide a biasing means for storing energy to drive a flywheel as well as releasing the stored energy to impart rotation to the flywheel.
Regarding claim 75, the combination of Lopez and Leclerc discloses actuation of the biasing means is performed rapidly for a reduced period of time to provide the stored energy in the biasing means compared to a relatively slow biasing of the biasing means for an extended period of time.

Regarding claim 77, Lopez discloses rapidly extracting the momentum of the flywheel assembly comprises rapidly rotating the energy generator relative to the flywheel assembly.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 11/25/20, with respect to the rejection(s) of claim(s) 65-84 under 101, and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The applicant’s arguments are persuasive in that the applicant’s recited apparatus and claims fail to disclose any violation of the laws of physics.  Further, the applicant’s assertion that 112(f) is not invoked is considered persuasive since additional, albeit non-specific, structure is recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619